Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
Claims 1-23 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 11, 19, and 22 are amended
b.	This is a first action on the merits based on Applicant’s claims submitted on 05/25/2022.

Response to Arguments

Regarding Independent claims 1, 11, 19, and 22 previously rejected under 35 U.S.C. § 103, Applicant's first arguments, see “However, Yang does not disclose and the Office does not show that “the period is determined at least based on a frequency of the second serving cell,” as required by independent claims.” on pages 9-10, filed on 05/25/2022, with respect to Harada et al. US Pub 2020/0413358 (hereinafter “Harada”), and in view of Yang et al. Foreign Patent WO2019/160266 (hereinafter “Yang”), have been fully considered but are not persuasive.
According to Claim 2, the Applicant has defined the different cell entities as below and these 3 different cell entities are disclosed accordingly in the Harada’s reference:
the first serving cell is a Long Term Evolution (LTE) Primary Cell (PCell) (i.e. “LTE PCell” Harada [0062])
-the second serving cell is a New Radio (NR) Primary Secondary Cell (PSCell) (“an NR cell that may serve as a PSCell” Harada [0042])
the target neighbor cell is an NR target neighbor cell (i.e. “measurement target is an NR carrier” Harada [0038])
Harada discloses the period is determined at least based on a frequency of the second serving cell (“With respect to information of 1) the measurement target frequency and SS Block frequency position, 2) SS burst set periodicity, 3) SMTC cycle and period, and one of {5, 10, 20, 40, 80, 160} ms as the SMTC window period, and 4) SS block sub-carrier spacing, PCell (i.e. first serving cell) acquires, in advance, information about an NR cell that may serve as a PSCell (i.e. based on a frequency (for example, SMTC, sub-carrier spacing, etc.) of the second serving cell) around the PCell, so that the parameters are indicated to the user apparatus 200.” [0042])

Applicant's second arguments, see “Applicant respectfully disagrees because whether the PSCell is not configured is still a configuration status of the cell to be measured, not the “configuration status” of a cell other than the cell to be measured, as required by independent claims.” on page 11, filed on 05/25/2022, with respect to Harada et al. US Pub 2020/0413358 (hereinafter “Harada”), and in view of Yang et al. Foreign Patent WO2019/160266 (hereinafter “Yang”), have been fully considered but are not persuasive.
Harada discloses that measurement gap length depends on the second serving cell (i.e. PSCell, a cell other than the cell to be measured) configuration status such as SMTC cycle and period, SS Block related parameters, etc. This configuration status is used by the first serving cell (i.e. “PCell acquires in advance”) based on a frequency from the second serving cell (i.e. “PSCell”) in order to perform SFTD measurement for the target cell (i.e. “surrounding NR cells”, a cell to be measured) (“With respect to information of 1) the measurement target frequency and SS Block frequency position, 2) SS burst set periodicity, 3) SMTC cycle and period, and one of [5, 10, 20, 40, 80, 160] ms as the SMTC window period, and 4) SS block sub-carrier spacing, PCell acquires, in advance, information about an NR cell that may serve as a PSCell (i.e. second serving cell (i.e. PSCell) configuration status) around the PCell, so that the parameters are indicated to the user apparatus 200.  The information of 1) through 4) is semi-static information about the surrounding NR cells (i.e. target cells), and the measurement gap can be shortened when detecting the NR cells by acquiring the information at the user apparatus 200.” [0042]; [0038-0039]) (“The user apparatus 200, in which the SFTD measurement is configured, reports the timing difference information with the LTE PCell by searching for the NR cell and acquiring the SFN and frame timing of the detected NR cell in the specified frequency carrier.” [0062]).

Applicant's third arguments, see “Therefore, Harada’s PSCell is a target NR cell to be measured, and thus cannot be the claimed “second serving cell” which “is different from the target neighbor cell,” as required by independent claims.” on page 11, filed on 05/25/2022, with respect to Harada et al. US Pub 2020/0413358 (hereinafter “Harada”), and in view of Yang et al. Foreign Patent WO2019/160266 (hereinafter “Yang”), have been fully considered but are not persuasive.
Harada clearly makes the distinction between a second serving cell (i.e. “an NR cell that may serve as a PSCell”) and the target neighbor cell (i.e. “the surrounding NR cells”) in paragrahas [0038-0039]).

Applicant's fourth arguments, see “However, as discussed above, Harada and Yang at least do not discloses that “the period is determined at least based on a frequency of the second serving cell,” as required by independent claims.” on page 11, filed on 05/25/2022, with respect to Harada et al. US Pub 2020/0413358 (hereinafter “Harada”), and in view of Yang et al. Foreign Patent WO2019/160266 (hereinafter “Yang”), have been fully considered but are not persuasive.
Harada discloses that measurement gap length depends on the second serving cell (i.e. PSCell) configuration status such as SMTC cycle and period, SS Block related parameters, etc. This configuration status is used by the first serving cell (i.e. “PCell acquires in advance”) based on a frequency from the second serving cell (i.e. “PSCell”) in order to perform SFTD measurement for the target cell (i.e. “surrounding NR cells”) (“With respect to information of 1) the measurement target frequency and SS Block frequency position, 2) SS burst set periodicity, 3) SMTC cycle and period, and one of [5, 10, 20, 40, 80, 160] ms as the SMTC window period, and 4) SS block sub-carrier spacing, PCell acquires, in advance, information about an NR cell that may serve as a PSCell (i.e. second serving cell (i.e. PSCell) configuration status) around the PCell, so that the parameters are indicated to the user apparatus 200.  The information of 1) through 4) is semi-static information about the surrounding NR cells (i.e. target cells), and the measurement gap can be shortened when detecting the NR cells by acquiring the information at the user apparatus 200.” [0042]; [0038-0039]) (“The user apparatus 200, in which the SFTD measurement is configured, reports the timing difference information with the LTE PCell by searching for the NR cell and acquiring the SFN and frame timing of the detected NR cell in the specified frequency carrier.” [0062]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 7- 8, 10-13, 15, 17-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable by Harada et al. US Pub 2020/0413358 (hereinafter “Harada”), and in view of Yang et al. Foreign Patent WO2019/160266 (hereinafter “Yang”).
Regarding claim 1 (Currently Amended)
Harada discloses one or more non-transitory computer-readable media (NTCRM) comprising instructions to, upon execution of the instructions by one or more processors of a user equipment (UE) (“Each of the functions of the base station apparatus 100 and the user apparatus 200 is realized by causing predetermined software (program) to be read by hardware such as the processor 1001, the storage device 1002, or the like, by causing the processor 1001 to perform calculations, and by causing the processor 1001 to control communications by the communication device 1004, and to control reading and/or writing data by the storage device 1002 and the auxiliary storage device 1003.” [0092]), cause the UE (e.g. “user apparatus 200” in Fig. 1) to:
determine a period (i.e. “STMC period”) for a System frame number (SFN) and Frame Timing Difference (SFTD) measurement based on an SFTD measurement configuration (“In the LTE-LTE DC, SFTD measurements are supported in which SFN and sub-frame timing between the master node (also referred to as "PCell") and the secondary node (also referred to as "PSCell") are measured and reported to the base station apparatus 100 by the user apparatus 200.  By performing the SFTD measurements, for example, the active period of DRX (Discontinuous reception) can be synchronized between the master node and the secondary node.” [0031]) received from a first serving cell (i.e. “LTE PCell” [0062]) of the UE (“The user apparatus 200, in which the SFTD measurement is configured, reports the timing difference information with the LTE PCell by searching for the NR cell and acquiring the SFN and frame timing of the detected NR cell in the specified frequency carrier.” [0062]; [0074]);
perform the SFTD measurement corresponding to a target neighbor cell (i.e. “measurement target is an NR carrier” [0038]; “On the other hand, in the case where the measurement target is an NR carrier used for performing asynchronous DC, the Inter RAT NR measurement with a measurement gap is configured to the user apparatus 200 by the master node of the LTE.” [0037]), based on the SFTD measurement configuration during the period (“The configuration for measuring the timing difference may include information indicating a cell of the second RAT to be measured. According to the above arrangement, it is possible for the user apparatus 200 to perform SFTD measurement on a desired number of NR cells and to perform reporting to the base station apparatus 100.” [0110] and furthermore “As described in FIG. 3, in the NR, because the transmission period of the SS block can be set from 5 ms to 160 ms, in the case where the measurement target is an NR carrier and an NR PSCell is configured, the required measurement gap length in the inter-RAT measurement is increased.” [0038]), 
wherein the period is determined at least based on a frequency of a second serving cell (i.e.” PSCell”; configuration status such as SMTC cycle and period, SS Block related parameters, etc. This configuration status is used by the first serving cell (i.e. “PCell acquires in advance”) in order to perform SFTD measurement for the target cell (i.e. “surrounding NR cells”) (“With respect to information of 1) the measurement target frequency and SS Block frequency position, 2) SS burst set periodicity, 3) SMTC cycle and period, and one of [5, 10, 20, 40, 80, 160] ms as the SMTC window period, and 4) SS block sub-carrier spacing, PCell acquires, in advance, information about an NR cell that may serve as a PSCell (i.e. second serving cell (i.e. PSCell) configuration status) around the PCell, so that the parameters are indicated to the user apparatus 200.  The information of 1) through 4) is semi-static information about the surrounding NR cells, and the measurement gap can be shortened when detecting the NR cells by acquiring the information at the user apparatus 200.” [0042]; [0038-0039] and furthermore “The user apparatus 200, in which the SFTD measurement is configured, reports the timing difference information with the LTE PCell by searching for the NR cell and acquiring the SFN and frame timing of the detected NR cell in the specified frequency carrier.” [0062])
refrain from receiving from or transmitting (i.e. “measurement gap”) to the first serving cell and the second serving cell in a network during the period during the SFTD measurement (“In serving cells in which a measurement gap for the Inter-RAT SSTD measurement is configured, it is not necessary for reception of PDSCH or PDCCH and transmission of PUCCH or PUSCH, etc., within the measurement gap to be performed.” [0047]),
wherein the SFTD measurement measures a time difference of the SFN and a frame boundary between the first serving cell and the target neighbor (see Figs. 3-4), and 
wherein the second serving cell (i.e. “PSCell”; “SFTD measurements are supported in which SFN and sub-frame timing between the master node (also referred to as “PCell”) and the secondary node (also referred to as “PSCell”) are measured” [0031]) is different from the target neighbor cell (i.e. “NR target”; “in the case where the measurement target is an NR carrier and an NR PSCell is configured, the required measurement gap length in the inter-RAT measurement is increased.” [0038]).
	In another embodiment, in an analogous art, Yang discloses SFTD measurement period involving a first serving cell (i.e. PCell” or MeNB in Fig. 12), a second serving cell (i.e. PSCell” or SeNB in Fig. 12), and target neighbor cells (i.e. neighbor cells) (“Operations performed by the UE based on reportSFTD-Meas may be defined as below:
- If this field is set to pSCell, the UE shall measure SFTD between the PCell and the PSCell.
- If the field is set to neighborCells, the UE shall measure SFTD between the PCell and the NR cells included in cellsForWhichToReportSFTD, which is an IE informs cells that the UE needs to measure and report SFTD, (if configured in the corresponding measObjectNR, which is an IE informs measurement objects) or between the PCell and up to 3 strongest detected NR cells (if cellsForWhichToReportSFTD is not configured in the corresponding measObjectNR).” [197-199] and furthermore “After each UE receives the information related to the MG, each UE performs measurements related to SSB of the NR cell (i.e. target cell) based on the information related to the MG and a DL reference timing of the E-UTRA cell (i.e. second serving cell”).” [257]) and wherein the period (i.e. SMTC period) is determined at least based on a frequency or a configuration status of the second serving cell (“The base station receives SFTD, which is based on a frame timing difference between the BS (i.e. “first serving cell”) and a New Radio (NR) cell (i.e. “second serving cell”), from the UE. Based on that the base station is configured for the primary cell for the UE and that a secondary cell for the UE is not configured, the frame timing difference is measured based on the SMTC period by the UE. The NR cell is found by the UE regardless of a position of a SSB of the NR cell. If the UE includes the shared RF receiver for the NR cell and the base station receives the SFTD from other UE, the base station changes SMTC con­ figuration and MG configuration based on the reported SFTD.” [312])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs to include Yang’s method for measuring a frame timing difference, in order to efficiently support EN-DC operation (Yang [9-10]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Yang’s method for measuring a frame timing difference into Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 1, 
Harada further discloses wherein the first serving cell is a Long Term Evolution (LTE) Primary Cell (PCell) (“The user apparatus 200, in which the SFTD measurement is configured, reports the timing difference information with the LTE PCell by searching for the NR cell and acquiring the SFN and frame timing of the detected NR cell in the specified frequency carrier.” [0062]), the second serving cell is a New Radio (NR) Primary Secondary Cell (PSCell) (“an NR cell that may serve as a PSCell” [0042]), and the target neighbor cell is an NR target neighbor cell (i.e. “NR target”; “in the case where the measurement target is an NR carrier and an NR PSCell is configured, the required measurement gap length in the inter-RAT measurement is increased.” [0038]).

Regarding claim 3
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 2, 
Harada further discloses wherein the instructions, upon execution, further cause the UE to refrain from receiving from or transmitting to the first serving cell and the second serving cell (“In serving cells in which a measurement gap for the Inter-RAT SSTD measurement is configured, it is not necessary for reception of PDSCH or PDCCH and transmission of PUCCH or PUSCH, etc., within the measurement gap to be performed.” [0047]) for a number of subframes (i.e. during the duration of the measurement gap).

Regarding claim 4
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 3, wherein:
Harada further discloses the target NR neighbor cell, the LTE PCell, and the NR PSCell operate on intra-band frequencies (“Further, in the case where the Inter-RAT SSTD measurement is configured by the master node, the user apparatus 200 may measure the target frequency by operation equivalent to intra-frequency measurement.  In other words, the user apparatus 200 has the ability to measure the target frequency without a measurement gap.  The user apparatus 200 performs an SSTD measurement based on the configured timings of the PCell, e.g., the timing, period, or cycle of the SMTC.” [0050]); and
the number of subframes is ten (see Fig. 3).

Regarding claim 5
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 2, wherein to perform the SFTD measurement corresponding to the target neighbor cell, the instructions, upon execution, cause the UE to:
Harada further discloses obtain timing information (“In the LTE-LTE DC, SFTD measurements are supported in which SFN and sub-frame timing between the master node (also referred to as "PCell") and the secondary node (also referred to as "PSCell") are measured and reported to the base station apparatus 100 by the user apparatus 200.” [0031]) and Master Information Block (MIB) information from the NR PSCell (“the information transmission may be performed by physical layer signaling (e.g., DCI (Downlink Control Information), UCI (Uplink Control Information)), upper layer signaling (e.g., RRC signaling, MAC signaling, broadcast information (MIB (Master Information Block), SIB (System Information Block))), other signals, or combinations thereof.” [0114])
obtain timing information and MIB information (“MIB” [0114]) from the target NR neighbor cell (“wherein the configuration for measuring the timing difference includes information indicating which of one or more of the second base stations is to be a measurement target” [0101])

Regarding claim 7
Harada, as modified by Park, previously discloses the one or more NTCRM of claim 6, 
Harada further discloses wherein the network includes one or more activated Secondary Cells (SCells) associated with the NR PSCell (“it may be desirable to report a plurality of NR cells that are PSCell candidates” [0065]; [0064]).

Regarding claim 8
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 1, 
Harada further discloses wherein the SFTD measurement configuration is transmitted by an evolved NodeB (eNB) (“In addition, in the LTE-LTE dual connectivity, differences in the SFN (System Frame Number) and frame timing between the master node eNB and the secondary node eNB are measured by a user apparatus, and are reported to the network, which is referred to as SSTD (SFN and Subframe Timing Difference) or SFTD (SFN and Frame Timing Difference)” [0003]) and the network is an Evolved-universal terrestrial radio access - New radio Dual Connectivity (EN-DC) network (“EN-DC (E-UTRA-NR DC)” [0064]).

Regarding claim 10
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 9, 
Harada further discloses wherein the SFTD measurement configuration is transmitted by a next-generation NodeB (gNB) (“In LTE-NR dual connectivity, when performing asynchronous dual connectivity, the user apparatus needs to perform measurements on NR carriers of the gNB because it is not clear how much of the frame, slot, or symbol timing difference exists between the master node eNB and the secondary node gNB.” [0007]; [0120]) and the network is a New radio -Evolved-universal terrestrial radio access Dual Connectivity (NE-DC) network (“EN-DC (E-UTRA-NR DC)” [0064]).

Regarding claim 11 (Currently Amended)
Harada discloses one or more non-transitory computer-readable media (NTCRM) comprising instructions to, upon execution of the instructions by one or more processors of an Access Node (AN) (“Each of the functions of the base station apparatus 100 and the user apparatus 200 is realized by causing predetermined software (program) to be read by hardware such as the processor 1001, the storage device 1002, or the like, by causing the processor 1001 to perform calculations, and by causing the processor 1001 to control communications by the communication device 1004, and to control reading and/or writing data by the storage device 1002 and the auxiliary storage device 1003.” [0092]), cause the UE (e.g. “Master Node 100A” in Fig. 1) to:
generate a System frame number (SFN) and Frame Timing Difference (SFTD) measurement configuration to configure a User Equipment (UE) to perform an SFTD measurement (“In the LTE-LTE DC, SFTD measurements are supported in which SFN and sub-frame timing between the master node (also referred to as "PCell") and the secondary node (also referred to as "PSCell") are measured and reported to the base station apparatus 100 by the user apparatus 200.  By performing the SFTD measurements, for example, the active period of DRX (Discontinuous reception) can be synchronized between the master node and the secondary node.” [0031]) with respect to a target New Radio (NR) neighbor cell (“As described in FIG. 3, in the NR, because the transmission period of the SS block can be set from 5 ms to 160 ms, in the case where the measurement target is an NR carrier and an NR PSCell is configured, the required measurement gap length in the inter-RAT measurement is increased.” [0038])
generate a configuration to indicate an interruption period (i.e. “measurement gap”) for a first serving cell (i.e. “PCell”) of the UE based at least on a frequency of a second serving cell (“With respect to information of 1) the measurement target frequency and SS Block frequency position, 2) SS burst set periodicity, 3) SMTC cycle and period, and one of [5, 10, 20, 40, 80, 160] ms as the SMTC window period, and 4) SS block sub-carrier spacing, PCell acquires, in advance, information about an NR cell that may serve as a PSCell around the PCell, so that the parameters are indicated to the user apparatus 200.  The information of 1) through 4) is semi-static information about the surrounding NR cells, and the measurement gap can be shortened when detecting the NR cells by acquiring the information at the user apparatus 200.” [0042]; [0038-0039]),
wherein the SFTD measurement measures a time difference (see Figs. 3-4) of the SFN and a frame boundary between the first serving cell and the target NR neighbor cell (“The user apparatus 200, in which the SFTD measurement is configured, reports the timing difference information with the LTE PCell by searching for the NR cell and acquiring the SFN and frame timing of the detected NR cell in the specified frequency carrier.” [0062]; also “With respect to information of 1) the measurement target frequency and SS Block frequency position, 2) SS burst set periodicity, 3) SMTC cycle and period, and one of [5, 10, 20, 40, 80, 160] ms as the SMTC window period, and 4) SS block sub-carrier spacing, PCell acquires, in advance, information about an NR cell that may serve as a PSCell around the PCell, so that the parameters are indicated to the user apparatus 200.  The information of 1) through 4) is semi-static information about the surrounding NR cells, and the measurement gap can be shortened when detecting the NR cells by acquiring the information at the user apparatus 200.” [0042]; [0038-0039]), and
wherein the second serving cell (i.e. “PSCell”; “SFTD measurements are supported in which SFN and sub-frame timing between the master node (also referred to as “PCell”) and the secondary node (also referred to as “PSCell”) are measured” [0031]) is different from the target neighbor cell (i.e. “NR target”; “in the case where the measurement target is an NR carrier and an NR PSCell is configured, the required measurement gap length in the inter-RAT measurement is increased.” [0038])

Regarding claim 12
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 11, 
Harada further discloses wherein the AN is an evolved NodeB (eNB) (“the master node eNB” in Fig. 1), and the first serving cell is a Long Term Evolution (LTE) Primary serving Cell (PCell) (“The user apparatus 200, in which the SFTD measurement is configured, reports the timing difference information with the LTE PCell by searching for the NR cell and acquiring the SFN and frame timing of the detected NR cell in the specified frequency carrier.” [0062]).

Regarding claim 13
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 11, 
Harada further discloses wherein the AN is a next-generation NodeB (gNB) (“In LTE-NR dual connectivity, when performing asynchronous dual connectivity, the user apparatus needs to perform measurements on NR carriers of the gNB because it is not clear how much of the frame, slot, or symbol timing difference exists between the master node eNB and the secondary node gNB.” [0007]; [0120]), and the configuration is to indicate a measurement gap for the SFTD measurement (“The "measConfig" includes information related to a measurement configuration performed by the user apparatus 200.  For example, information related to intra-frequency measurements, inter-frequency measurements, inter-RAT mobility measurements, measurement gap configuration, etc., may be included.” [0028]), prior to the second serving cell being configured (“As the measurement procedure, there is a procedure that enables the SSTD measurement to be configured to the user apparatus 200 before the PSCell configuration.  For example, the SSTD measurement is configured to the user apparatus 200 before configuring the PSCell according to the information element "report-interRAT-SSTD-Meas".  According to the information element "report-interRAT-SSTD-Meas", the user apparatus 200 measures the SSTD between the PCell and the detected inter-RAT cell.  Some or all of the following parameters can be configured from the Measurement object, etc.” [0041]), wherein the second serving cell is a Long Term Evolution (LTE) Primary Secondary Cell (PSCell) (“In the LTE-LTE DC, SFTD measurements are supported in which SFN and sub-frame timing between the master node (also referred to as "PCell") and the secondary node (also referred to as "PSCell") are measured and reported to the base station apparatus 100 by the user apparatus 200.” [0031]).

Regarding claim 15
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 11, 
Harada further discloses wherein the AN is a next-generation NodeB (gNB) (“In LTE-NR dual connectivity, when performing asynchronous dual connectivity, the user apparatus needs to perform measurements on NR carriers of the gNB because it is not clear how much of the frame, slot, or symbol timing difference exists between the master node eNB and the secondary node gNB.” [0007]; [0120]), and upon execution, the instructions further cause the gNB to determine an SFTD measurement period (i.e. “STMC”) for performing the SFTD measurement (“With respect to information of 1) the measurement target frequency and SS Block frequency position, 2) SS burst set periodicity, 3) SMTC cycle and period, and one of [5, 10, 20, 40, 80, 160] ms as the SMTC window period, and 4) SS block sub-carrier spacing, PCell acquires, in advance, information about an NR cell that may serve as a PSCell around the PCell, so that the parameters are indicated to the user apparatus 200.” [0042]).

Regarding claim 17
 	Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 15, 
Harada further discloses wherein the DRX is used in either a Primary Cell (PCell) or a Primary Secondary Cell (PSCell) wherein the SFTD measurement period (i.e. measurement gap) is based, at least in part, on a Discontinuous Reception (DRX) cycle length (“In the LTE-LTE DC, SFTD measurements are supported in which SFN and sub-frame timing between the master node (also referred to as "PCell") and the secondary node (also referred to as "PSCell") are measured and reported to the base station apparatus 100 by the user apparatus 200.  By performing the SFTD measurements, for example, the active period of DRX (Discontinuous reception) can be synchronized between the master node and the secondary node.” [0031]).

Regarding claim 18
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 11, further comprising: 
Harada further discloses transmit the SFTD measurement configuration to the UE (“FIG. 2 is an example of a sequence of a measurement procedure in an embodiment of the present invention.  In step S1, the base station apparatus 100 transmits "RRCConnectionReconfiguration" including an information element "measConfig" to the user apparatus 200 via an RRC message.  The "measConfig" includes information related to a measurement configuration performed by the user apparatus 200.  For example, information related to intra-frequency measurements, inter-frequency measurements, inter-RAT mobility measurements, measurement gap configuration, etc., may be included.” [0028]); and
transmit the configuration to indicate the interruption period or a measurement gap to the first serving cell and second serving cell respectively upon transmitting the SFTD measurement configuration to the UE (“1) Inter-frequency measurement with a measurement gap is configured to the user apparatus 200 by the master node.  2) The master node recognizes a PSCell ID from the measurement report results and configures PSCell to the user apparatus 200.  3) The master node configures SSTD measurements for the user apparatus 200.  4) The master node recognizes a timing offset between the master node and the secondary node based on the SSTD measurement result report from the user apparatus 200 and shares the timing offset with the secondary node.” [0034]).

Regarding claim 22 (Currently Amended)
Harada discloses an apparatus of an evolved NodeB (eNB) (“In addition, in the LTE-LTE dual connectivity, differences in the SFN (System Frame Number) and frame timing between the master node eNB and the secondary node eNB are measured by a user apparatus, and are reported to the network, which is referred to as SSTD (SFN and Subframe Timing Difference) or SFTD (SFN and Frame Timing Difference)” [0003]), comprising:
means for generating a System frame number (SFN) and Frame Timing Difference (SFTD) measurement configuration with respect to a target New Radio (NR) neighbor cell of a User Equipment (UE) in an Evolved-universal terrestrial radio access - New Radio (NR) Dual Connectivity (EN-DC) network;
means for generating a message to indicate an interruption period for an NR Primary Secondary Cell (PSCell) to refrain signal transmission from or to the NR PSCell of the UE based at least on a frequency of the NR PSCell; and 
means for transmitting the SFTD configuration to the UE, wherein the SFTD measurement configuration configures the UE to measures a time difference of the SFN and a frame boundary between the NR PSCell and the target NR neighbor cell, and
wherein the NR PSCell  (“SFTD measurements are supported in which SFN and sub-frame timing between the master node (also referred to as “PCell”) and the secondary node (also referred to as “PSCell”) are measured” [0031]) is different from the target neighbor cell (i.e. “NR target”; “in the case where the measurement target is an NR carrier and an NR PSCell is configured, the required measurement gap length in the inter-RAT measurement is increased.” [0038])
The scope and subject matter of apparatus claim 22 is drawn to the apparatus of using the corresponding method claimed in claims 1 and 8. Therefore apparatus claim 22 corresponds to method claims 1 and 8 and is rejected for the same reasons of obviousness as used in claims 1 and 8 rejection above.

Regarding claim 23
	The apparatus of claim 22, wherein the eNB, the NR PSCell, the target NR neighbor cell operate on intra-band frequencies.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 23 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Yang, and further in view of Park et al. US Patent 10609611 (hereinafter “Park”). 
Regarding claim 6
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 2, 
Harada and Yang do not specifically teach wherein the target NR neighbor cell is to operate in a first band, the LTE PCell is to operate in a second band, and the NR PSCell is to operate in a third band, further wherein the first band is different from the second band and the third band.
In an analogous art, Park discloses wherein the target NR neighbor cell is to operate in a first band, the LTE PCell is to operate in a second band, and the NR PSCell is to operate in a third band, further wherein the first band is different from the second band and the third band (e.g. “UTRA frequencies”, “GERAN frequencies”, “CDMA2000 frequencies”, “RTT or WLAN frequencies”, etc.; “During connected mode, the eNB (gNB) may instruct a UE to perform measurements and detect cells on other RATs/frequencies.  The eNB (gNB) may use different policies for instructing the UE to do measurements, and when to report them to the eNB (gNB).  The eNB (gNB) may instruct a UE to look for neighbour cells in the target RATs/frequencies.  To do so the eNB (gNB) may need to schedule appropriate idle periods to allow the UE to scan all cells in the target RATs/frequencies.  The UE may report the PCI of the detected cells in the target RATs/frequencies.  The PCI may be defined by the carrier frequency and the Primary Scrambling Code (PSC) in case of UTRAN FDD cell, by the carrier frequency and the cell parameter ID in case of UTRAN TDD cell, by the Band Indicator+BSIC+BCCH ARFCN in case of GERAN cell and by the PN Offset in case of CDMA2000 cell.” Col. 22, lines 47-62 and furthermore “The UE may be requested to perform the following types of measurements: Intra-frequency measurements (measurements at the downlink carrier frequency(ies) of the serving cell(s)); Inter-frequency measurements (measurements at frequencies that differ from any of the downlink carrier frequency(ies) of the serving cell(s)); Inter-RAT measurements of UTRA frequencies; Inter-RAT measurements of GERAN frequencies; Inter-RAT measurements of CDMA2000 HRPD or CDMA2000 1.times.  RTT or WLAN frequencies; and/or CBR measurements.” Col. 29, lines 58-67).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs, as modified by Yang, to include Park’s method for signal timing in a multicarrier communication systems in order to improve efficient signaling of measurement configurations in cellular wireless communications systems (“the master gNB may maintain the RRM measurement configuration of the UE and may, (e.g., based on received measurement reports or traffic conditions or bearer types), decide to ask a secondary gNB to provide additional resources (serving cells) for a UE… both a master gNB and secondary gNBs may know the SFN and subframe offset of each other by OAM, (e.g., for the purpose of DRX alignment and identification of a measurement gap).  In an example, when adding a new SCG SCell, dedicated NR RRC signaling may be used for sending required system information of the cell as for CA, except for the SFN acquired from a MIB of the PSCell of a SCG.” Park, Col. 10, lines 25-49). Thus, a person of ordinary skill would have appreciated the ability to incorporate Park’s method for signal timing in a multicarrier communication systems into Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Yang, and further in view of Siomina et al. US Pub  (hereinafter “Siomina”). 
Regarding claim 9
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 1, 
Harada further discloses the target neighbor cell is an LTE target neighbor cell (“In the case where the measurement target is an LTE carrier used for performing the asynchronous DC, the Inter-frequency measurement with a measurement gap is configured to the user apparatus 200 by the master node of the LTE.” [0036]) but Harada and Yang do not specifically teach wherein the first serving cell is a New Radio (NR) Primary serving Cell (PCell), the second serving cell is a Long Term Evolution (LTE) Primary Secondary Cell (PSCell).
In an analogous art, Siomina discloses wherein the first serving cell is a New Radio (NR) Primary serving Cell (PCell), the second serving cell is a Long Term Evolution (LTE) Primary Secondary Cell (PSCell) (“In NR-E-UTRAN dual connectivity, the master cell group may contain at least one NR PCell, while the secondary cell group may contain at least one LTE PSCell.” [0009]), 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs to include Siomina’s method for performing measurements by a wireless device in order to improve efficient signaling of measurement configurations in cellular wireless communications systems (Siomina [0001]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Siomina’s method for performing measurements by a wireless device into Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Yang, and in view of Bai et al. US Pub 2014/0302865 (hereinafter “Bai”). 
Regarding claim 14
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 13, 
Harada and Yang do not specifically teach wherein the measurement gap is of 6 milliseconds.
In an analogous art, Bai discloses wherein the measurement gap is of 6 milliseconds (see Table 1 below; [0058])

    PNG
    media_image1.png
    394
    861
    media_image1.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs, as modified by Yang, to include Bai’s method for implementing enhanced and flexible radio aperiodic measurements, in order to improve measurement performance by the UE (“In the legacy LTE system, measurement gaps are configured to let UE to do measurement for other (inter-frequency) neighbor cells or other RATs.  Once configured, the measurement gap happens periodically and the UE can do measurements of the neighbor cells it selects using the same gap pattern.  In other words, during the measurement gaps, the UE performs its inter-frequency and inter-RAT measurements and it depends on the UE implementation which measurement object is measured at which particular measurement gap.” Bai [0055]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Bai’s method for implementing enhanced and flexible radio aperiodic measurements into Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Yang, and further in view of Novlan et al. US Pub 2019/0053235 (hereinafter “Novlan”), and of Bai et al. US Pub 2014/0302865 (hereinafter “Bai”). 
Regarding claim 16
Harada, as modified by Yang, previously discloses the one or more NTCRM of claim 15, 
Harada and Yang do not specifically teach that wherein the SFTD measurement period is a maximum value between 200 milliseconds and a multiplication of 5 times Synchronization signal block-based Measurement Timing configuration (SMTC) period
In an analogous art, Novlan discloses wherein the measurement period is a maximum value between 200 milliseconds (“Alternatively, the UE can determine an appropriate measurement pattern autonomously, subject to overall measurement performance requirements (e.g., measurement within a given time period such as 200 ms).” [0055]) and a multiplication of 5 times Synchronization signal block-based Measurement Timing configuration (SMTC) period (“In another example, the measurement pattern can be derived from the RMTC/SMTC/CMTC (e.g., 2.times.  or 5.times.  the measurement RS periodicity).” [0054]), 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs, as modified by Yang, to include Novlan’s method for facilitating signaling of measurement configurations in wireless communications systems with overlapping carriers of varying bandwidths for a 5G, or other next generation network, air interface, in order to improve efficient signaling of measurement configurations in cellular wireless communications systems (Novlan [Abstract]).
Harada, Yang, and Novlan do not specifically teach wherein a Discontinuous Reception (DRX) is not used in either a Primary Cell (PCell) or a Primary Secondary Cell (PSCell).
In an analogous art, Bai discloses wherein a Discontinuous Reception (DRX) is not used in either a Primary Cell (PCell) or a Primary Secondary Cell (PSCell) (“The Release 8 of 3GGP for the LTE includes a measurement mechanism called Automatic Neighbor Relation (ANR), see 3GPP TS 36.300 V10.4.0 (2011-06) and 3GPP TS 36.331 V10.2.0 (2011-06) for description of the procedure, wherein the eNB instructs the UE to do measurements in a "best effort" basis for a specific measurement purpose, i.e., acquiring the SI from a neighbor cell, a procedure which is normally not supported during active transmission.  The measurement is given with a timer attached to control how long the UE does the measurement.  The idea is that the UE is expected (to the best of its ability) to use idle periods in transmission (e.g., DRX, unused measurement gaps) for this specific measurement purpose, with the limitation that the measurement should not cause degradation to the normal UE operation.  Once the UE has either completed the specific measurement purpose (i.e., has acquired the required SI information from the specified neighbor cell) or the timer attached to the specific measurement purpose expires, the UE automatically reports the results of this procedure to the eNB, i.e., letting the eNB know whether the measurement was successful and if it was, what the results were.  After this, the specific measurement purpose is removed until the eNB chooses to re-configure it.  However, it should be noted that the ANR procedure places no restrictions as to when the UE does the measurement.” [0061]).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs, as modified by Yang and Novlan, to include Bai’s method for implementing enhanced and flexible radio aperiodic measurements, in order to improve measurement performance by the UE (“In the legacy LTE system, measurement gaps are configured to let UE to do measurement for other (inter-frequency) neighbor cells or other RATs.  Once configured, the measurement gap happens periodically and the UE can do measurements of the neighbor cells it selects using the same gap pattern.  In other words, during the measurement gaps, the UE performs its inter-frequency and inter-RAT measurements and it depends on the UE implementation which measurement object is measured at which particular measurement gap.” Bai [0055]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Bai’s method for implementing enhanced and flexible radio aperiodic measurements into Harada’s method for performing measurements for dual connectivity performed in a wireless communication system using a plurality of RATs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, in view of Yang, and further in view of Parkvall et al. US Pub 2017/0331577 (hereinafter “Parkvall”). 
Regarding claim 19 (Currently Amended)
Harada discloses a user equipment (UE) (i.e. “UE 200” in Fig. 1) associated with a first serving cell (i.e. “Master Node 100A” in Fig. 1) and a second serving cell (i.e. “Secondary Node 100B” in Fig. 1),
 the CPU (i.e. one or more processors as afore-mentioned in claim 1 discussion) to: perform, based on the SFTD measurement configuration, an SFTD measurement with respect to the target LTE neighbor cell (as afore-mentioned in claim 1 discussion); and
determine a measurement period for performing the SFTD measurement based at least on a frequency of the second serving cell,
wherein the SFTD measurement measures a time difference of the SFN and a frame boundary (as afore-mentioned in claim 1 discussion), and
wherein the second serving cell is different from the target LTE neighbor cell (as afore-mentioned in claim 1 discussion).
Harada and Yang do not specifically teach a user equipment (UE) associated with a first serving cell and a second serving cell, comprising: one or more baseband processors and a central processing unit (CPU) coupled with the one or more baseband processors.
In an analogous art, Parkvall discloses a user equipment (UE) (i.e. “wireless device 1000” in Fig. 181; [1397]) associated with a first serving cell (i.e. “LTE eNB” in Fig. 11) and a second serving cell (i.e. “NX eNB” in Fig. 11), comprising:
one or more baseband processors (i.e. “baseband processing circuitry 1022” in Fig. 181; [1399]) to decode a System frame number (SFN) and Frame Timing Difference (SFTD) measurement configuration with respect to a target Long Term Evolution (LTE) neighbor cell in a New radio - Evolved-universal terrestrial radio access Dual Connectivity (NE-DC) network (as afore-mentioned in claim 10 discussion); and
a central processing unit (CPU) (i.e. “processing circuitry 1020” in Fig. 181; [1398]) coupled with the one or more baseband processors (i.e. “baseband processing circuitry 1022” in Fig. 181; [1399]).
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 19 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Harada’s method for performing measurements for dual connectivity performed in a wireless communication system, as modified by Yang, to include Parkvall’s method for fifth-generation wireless communications in order to improve efficient signaling of measurement configurations in cellular wireless communications systems. Thus, a person of ordinary skill would have appreciated the ability to incorporate Parkvall’s method for fifth-generation wireless communications into Harada’s method for performing measurements for dual connectivity performed in a wireless communication system since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20
Harada, as modified by Yang and Parkvall, previously discloses the UE of claim 19, 
Harada further discloses wherein to determine the measurement period, the CPU is to determine the measurement period based on an LTE measurement gap if the second serving cell is not configured (“As the measurement procedure, there is a procedure that enables the SSTD measurement to be configured to the user apparatus 200 before the PSCell configuration.  For example, the SSTD measurement is configured to the user apparatus 200 before configuring the PSCell according to the information element "report-interRAT-SSTD-Meas".  According to the information element "report-interRAT-SSTD-Meas", the user apparatus 200 measures the SSTD between the PCell and the detected inter-RAT cell.  Some or all of the following parameters can be configured from the Measurement object, etc.” [0041]) in the NE-DC network (as afore-mentioned in claim 19 discussion), wherein the second serving cell is a Long Term Evolution (LTE) Primary Secondary Cell (PSCell) (“In the LTE-LTE DC, SFTD measurements are supported in which SFN and sub-frame timing between the master node (also referred to as "PCell") and the secondary node (also referred to as "PSCell") are measured and reported to the base station apparatus 100 by the user apparatus 200.” [0031]).

Regarding claim 21
Harada, as modified by Yang and Parkvall, previously discloses the UE of claim 19, wherein to determine the measurement period, the CPU is to determine the measurement period to be maximum value between 200 milliseconds and a multiplication of 5 times Synchronization signal block-based Measurement Timing configuration (SMTC) period, wherein a Discontinuous Reception (DRX) is not used in either the first serving cell or the second serving cell, wherein the first serving cell is a Primary serving Cell (PCell) and the second serving cell is a Primary Secondary Cell (PSCell).
The scope and subject matter of apparatus claim 21 is drawn to the apparatus of using the corresponding method claimed in claim 16. Therefore apparatus claim 21 corresponds to method claim 16 and is rejected for the same reasons of obviousness as used in claim 16 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411               

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411